Old Mutual Funds II Supplement Dated November 30, 2010 This Supplement updates certain information contained in the currently effective Class A, Class C, Class Z and Institutional Class shares Prospectus of Old Mutual Funds II dated July 27, 2010, as supplemented (the “Prospectus”).You should retain your Prospectus and any supplements for future reference. You may obtain an additional copy of the Prospectus, as supplemented, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. The following replaces in its entirety the section of the Prospectus entitled “The Investment Adviser & Sub-Advisers – The Portfolio Managers – Old Mutual Large Cap Growth Fund” on page 81 of the Prospectus: OLD MUTUAL LARGE CAP GROWTH FUND A team of portfolio managers comprise Ashfield’s Large Cap Investment Committee, which takes a team approach to applying the firm’s large cap growth equity investment philosophy and process.All portfolio decisions are made collectively by consensus of the Committee. Bradley J. Fretz serves as Portfolio Manager/Analyst for Ashfield, a position he has held since 1989. Peter A. Johnson serves as Portfolio Manager/Analyst for Ashfield, a position he has held since 1994. J. Stephen Lauck, CFA, serves as President, CEO and Portfolio Manager/Analyst for Ashfield, a position he has held since 1984. Marc W. Lieberman, CFA, serves as Portfolio Manager/Analyst for Ashfield, a position he has held since 2002. J. Stephen Thornborrow serves as Portfolio Manager/Analyst for Ashfield, a position he has held since 1984. Distributed by Old Mutual Investment Partners R-10-09011/2010 Old Mutual Funds II Supplement Dated November 30, 2010 This Supplement updates certain information contained in the currently effective Class A, Class C, Class Z and Institutional Class shares Statement of Additional Information of Old Mutual Funds II dated July 27, 2010, as supplemented (the “SAI”).You should retain your SAI and current supplements for future reference.You may obtain an additional copy of the SAI and all current supplements, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. The following table replaces in its entirety the table entitled “Investments in Each Fund” on page C-1 of Exhibit C to the SAI: NAME OF PORTFOLIO MANAGER NAME OF FUND DOLLAR RANGE OF INVESTMENTS IN EACH FUND James P. Barrow Barrow Hanley Value Fund Over $1,000,000 Dennis Bein Analytic U.S. Long/Short Fund None Ryan Brown Analytic U.S. Long/Short Fund $1 - $10,000 David Cavanaugh Strategic Small Company Fund None Harindra de Silva Analytic U.S. Long/Short Fund None Bradley J. Fretz Large Cap Growth Fund None Strategic Small Company Fund None David R. Hardin Barrow Hanley Core Bond Fund None Brett P. Hawkins TS&W Mid-Cap Value Fund $10,001 - $50,000 Jerome J. Heppelmann Focused Fund $500,001 - $1,000,000 Jeffrey A. Johnson Strategic Small Company Fund None Peter A. Johnson Large Cap Growth Fund None Strategic Small Company Fund None W. Frank Koster Dwight Intermediate Fixed Income Fund None Dwight Short Term Fixed Income Fund None J. Stephen Lauck Large Cap Growth Fund None Marc W. Lieberman Large Cap Growth Fund None Mark C. Luchsinger Barrow Hanley Core Bond Fund None Edwin A. Martin Dwight Intermediate Fixed Income Fund None Dwight Short Term Fixed Income Fund None Todd McCallister Strategic Small Company Fund None J. Scott McDonald Barrow Hanley Core Bond Fund None Edward B. Meigs Dwight High Yield Fund None Michael K. Moran Old Mutual Heitman REIT Fund None Paul Norris Dwight Intermediate Fixed Income Fund None Dwight Short Term Fixed Income Fund None Deborah A. Petruzzelli Barrow Hanley Core Bond Fund None John S. Pickler TS&W Mid-Cap Value Fund None Timothy J. Pire Heitman REIT Fund $10,001 - $50,000 Greg Poulos Strategic Small Company Fund None Frank H. Reichel III TS&W Small Cap Value Fund Over $1,000,000 Sean M. Slein Dwight High Yield Fund None Stacey Serafini Thomas Strategic Small Company Fund None J. Stephen Thornborrow Large Cap Growth Fund None Strategic Small Company Fund None Tucker Walsh Strategic Small Company Fund None John S. Williams Barrow Hanley Core Bond Fund None Derrick M. Wulf Dwight Short Term Fixed Income Fund None Dwight Intermediate Fixed Income Fund $10,001 - $50,000 Jeffrey D. Yurk Old Mutual Heitman REIT Fund None The following table replaces in its entirety the table entitled “Other Managed Accounts” on page C-6 of Exhibit C to the SAI: Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets in Each Category James P. Barrow 13 Registered Investment Companies with $28.6 billion in total assets under management, of which 3 accounts ($25.7 billion) are subject to a performance-based advisory fee. 2 Other Pooled Investment Vehicles with $264 million in total assets under management. 26 Other Accounts with $2.5 billion in total assets under management. Dennis Bein 12 Registered Investment Companies with $3.5 billion in total assets under management. 19 Other Pooled Investment Vehicles with $2.2 billion in total assets under management, of which 7 accounts ($1.4 billion) are subject to a performance-based advisory fee. 32 Other Accounts with $2.4 billion in total assets under management, of which 13 accounts ($1.05 billion) are subject to a performance-based advisory fee. Ryan Brown None David Cavanaugh 4 Registered Investment Companies with $316 million in total assets under management. 2 Other Pooled Investment Vehicles with $83 million in total assets under management. 39 Other Accounts with $1099 million in total assets under management of which 1 account ($64 million) is subject to a performance-based advisory fee Harindra de Silva 15 Registered Investment Companies with $3.7 billion in total assets under management. 19 Other Pooled Investment Vehicles with $1.4 billion in total assets under management, of which 7 accounts ($1.3 billion) are subject to a performance-based advisory fee. 29 Other Accounts with $2.4 billion in total assets under management, of which 13 accounts ($1.05 billion) are subject to a performance-based advisory fee. Bradley J. Fretz No Registered Investment Company with $44 million in total assets under management. 1 Other Pooled Investment Vehicle with $362 million in total assets under management 7665 Other Accounts with $2.6 billion in total assets under management David R. Hardin 6 Registered Investment Companies with $338 million in total assets under management. 3 Other Pooled Investment Vehicles with $219 million in total assets under management. 110 Other Accounts with $7.5 billion in total assets under management, of which 1 account ($586 million) are subject to a performance-based advisory fee. Brett P. Hawkins 1 Other Pooled Investment Vehicle with $7.9 million in total assets under management 62 Other Accounts with $1.8 billion in total assets under management Jerome J. Heppelman None Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets in Each Category Jeffrey A. Johnson 1 Registered Investment Company with $2.6 billion in total assets under management. 99 Other Accounts with $17 million in total assets under management. Peter A. Johnson 1 Registered Investment Company with $44 million in total assets under management. 1 Other Pooled Investment Vehicle with $ m362illion in total assets under management. 7752 Other Accounts with $2.8 billion in total assets under management. W. Frank Koster 10 Other Pooled Investment Vehicles with $21.8 billion in total assets under management. 53 Other Accounts with $12.4 billion in total assets under management. J. Stephen Lauck 1 Other Pooled Investment Vehicle with $362 million in total assets under management. 7596 Other Accounts with $2.6 billion in total assets under management. Marc W. Lieberman 1 Other Pooled Investment Vehicle with $362 million in total assets under management. 7571 Other Accounts with $2.5 billion in total assets under management. Mark C. Luchsinger 6 Registered Investment Companies with $338 million in total assets under management. 3 Other Pooled Investment Vehicles with $219 million in total assets under management. 110 Other Accounts with $7.5 billion in total assets under management, of which 1 accounts ($586 million) are subject to a performance-based advisory fee. Edwin A. Martin 10 Other Pooled Investment Vehicles with $21.8 billion in total assets under management. 53 Other Accounts with $12.4 billion in total assets under management. Todd McCallister Registered Investment Companies with $165 million in total assets under management. 6386 Other Accounts with $4.6 billion in total assets under management, of which 2 accounts ($207 million) are subject to a performance-based advisory fee. J. Scott McDonald 6 Registered Investment Companies with $338 million in total assets under management. 3 Other Pooled Investment Vehicles with $219 million in total assets under management. 110 Other Accounts with $7.5 billion in total assets under management, of which 1 accounts ($586 million) are subject to a performance-based advisory fee. Edward B. Meigs 1 Registered Investment Company with $99.5 million in total assets under management. 3 Other Pooled Investment Vehicles with $1.9 billion in total assets under management. 6 Other Accounts with $6.7 billion in total assets under management. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets in Each Category Michael K. Moran 3 Registered Investment Companies with $310 million in total assets under management. 8 Other Pooled Investment Vehicles with $3.7billion in total assets under management. 1435 Other Accounts with $791 million in total assets under management, of which 2 account ($95 million) is subject to a performance-based advisory fee. Paul Norris 10 Other Pooled Investment Vehicles with $21.8 billion in total assets under management. 53 Other Accounts with $12.4 billion in total assets under management. Deborah A. Petruzzelli 6 Registered Investment Companies with $338 million in total assets under management. 3 Other Pooled Investment Vehicles with $219 million in total assets under management. 110 Other Accounts with $7.5 billion in total assets under management, of which 1 accounts ($586 million) are subject to a performance-based advisory fee. John S. Pickler 1 Registered Investment Companies with $743 million in total assets under management. 1 Other Pooled Investment Vehicles with $7.9 million in total assets under management. 49 Other Accounts with $1.9 billion in total assets under management. Timothy J. Pire 3 Registered Investment Companies with $310 million in total assets under management. 8 Other Pooled Investment Vehicles with $3.7billion in total assets under management. 1435 Other Accounts with $791 million in total assets under management, of which 2 account ($95 million) is subject to a performance-based advisory fee. Greg Poulos 4 Registered Investment Companies with $316 million in total assets under management. 2 Other Pooled Investment Vehicles with $83 million in total assets under management. 39 Other Accounts with $1099 million in total assets under management of which 1 account ($64 million) is subject to a performance-based advisory fee Frank H. Reichel III 1 Registered Investment Companies with $60.8 million in total assets under management. 69 Other Accounts with $1.99 billion in total assets under management, of which 1 account ($67 million) is subject to a performance-based advisory fee. Sean M. Slein 1 Registered Investment Company with $75.2 million in total assets under management. 3 Other Pooled Investment Vehicles with $1.9 billion in total assets under management. 8 Other Accounts with $13.4 billion in total assets under management. Stacey Serafini Thomas 2 Registered Investment Companies with $165 million in total assets under management. 6386 Other Accounts with $4.6billion in total assets under management, of which 2 accounts ($207 million) are subject to a performance-based advisory fee. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets in Each Category J. Stephen Thornborrow 1 Other Pooled Investment Vehicle with $362 million in total assets under management. 7754 Other Accounts with $2.7 billion in total assets under management. Tucker M. Walsh 4 Registered Investment Companies with $316 million in total assets under management. 2 Other Pooled Investment Vehicles with $83 million in total assets under management. 39 Other Accounts with $1099 million in total assets under management of which 1 account ($64 million) is subject to a performance-based advisory fee John S. Williams 6 Registered Investment Companies with $338 million in total assets under management. 3 Other Pooled Investment Vehicles with $219 million in total assets under management. 110 Other Accounts with $7.5 billion in total assets under management, of which 1 account ($586 million) are subject to a performance-based advisory fee. Derrick M. Wulf 10 Other Pooled Investment Vehicles with $21.8 billion in total assets under management. 53 Other Accounts with $12.4 billion in total assets under management. Jeffrey D. Yurk 3 Registered Investment Companies with $319 million in total assets under management. 8 Other Pooled Investment Vehicles with $3.7 billion in total assets under management. 1435 Other Accounts with $791 million in total assets under management, of which 2 accounts ($94 million) are subject to a performance-based advisory fee. Distributed by Old Mutual Investment Partners R-10-09111/2010
